Citation Nr: 1129404	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine.    

2.  Entitlement to an evaluation in excess of 40 percent for thoracolumbar traumatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1946.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in April 2009.  A transcript of the hearing has been associated with the claims file.  

In April 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Throughout the period of appellate review, the Veteran's DJD and DDD of the cervical spine has not been productive of limited motion to 15 degrees or less, or disability comparable thereto; there is also no showing of ankylosis of the spine.  

2.  Since June 26, 2007, the thoracolumbar traumatic arthritis has been manifested by unfavorable ankylosis of the entire thoracolumbar spine, but there is no showing of incapacitating episodes or objective neurologic abnormalities.  

3.  The service-connected disabilities alone are shown to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 20 percent for the DJD and DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5242 (2010).

2.  The criteria for the assignment of a 50 percent evaluation, but not more, for the thoracolumbar traumatic arthritis have been met beginning June 26, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5242 (2010).  

3.  The criteria for a TDIU rating have been met beginning June 26, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's claim of entitlement to a higher evaluation for his cervical spine disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on this claim under VCAA.

With regard to the remaining claims for an increase, including the TDIU claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

A review of the record indicates that the complete treatment records of Dr. Youens are not currently associated with the claims file.  The RO in April 2010 sent a letter to the Veteran requesting that he sign an Authorization and Consent to Release Information (Release) to allow them to obtain the records.  The Veteran responded in May 2010 indicating that he had previously submitted these records to the RO.  Currently, the record contains only June 2007 and April 2009 letters from Dr. Youens, the former of which indicates that treatment was commenced in July 2003.  Thus, it would appear that the complete records were not submitted.

Nonetheless, the June 2007 and April 2009 letters from Dr. Youens summarize the Veteran's symptomatology and treatment history.  Moreover, the Veteran indicated at his April 2009 DRO hearing that Dr. Youens' records were not relevant to the claims and need not be obtained.  Thus, the Board finds that remanding this case back to the RO to make another attempt to obtain records from Dr. Youens would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Also, the Veteran was afforded several VA examinations, most recently in October 2010, to evaluate the severity of his cervical spine and lumbar spine disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Although the October 2010 VA examination provides contradictory conclusions regarding the claim for a TDIU (as more fully discussed in detail below), the VA examination is adequate to decide the claim.  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the April 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to send the Veteran a letter asking him to identify any health care providers having treatment records pertinent to his claim, to include Dr. R.A. Youens.  Upon remand, the RO sent the Veteran an appropriate letter in April 2010.  As explained above, the Veteran responded in May 2010 indicating that these records had previously been submitted to the RO.  He did not otherwise sign a release allowing the RO to attempt to obtain the records.  Thus, the Board finds that there was substantial compliance with the Board remand directive.    See, e.g., Kyhn v. Shinseki, 23 Vet. App. 335, 337 (2010) (holding that a veteran's failure to report to a VA "examination, without a demonstration of good cause, does not negate VA's compliance with the Board's remand orders.")

The Board's April 2010 remand also instructed the AMC/RO to arrange for an appropriate VA examination to determine the impact of the Veteran's service-connected disabilities on his employability.  As indicated, this was accomplished in October 2010.  Although the Board below explains that the VA examination contains inconsistent conclusions, the TDIU claim is resolved favorably in the Veteran's favor and thus no prejudice arises as a result of any potential deficiency in the examination.    

The RO then issued a supplemental statement of the case (SSOC) in March 2011 readjudicating the matter, as directed by the Board's April 2010 remand.  

For these reasons, the Board finds that there was substantial compliance with the April 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that increased evaluations are warranted for his cervical spine disability and lumbar spine disability.  He also contends that he should be awarded TDIU.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the following analysis is undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his claim for an increased rating for the lumbar spine disability received in July 2007.  Furthermore, given the nature of present claim for a higher initial evaluation for the cervical spine disability, the Board has considered all evidence of severity since the effective date for the award of service connection in July 2007.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Pertinent to each claim on appeal, the Board notes that all potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, grant a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40 and 4.45, regarding arthritis, are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Similarly, degenerative arthritis, where established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

A.  Increased Evaluation- Cervical Spine

Throughout the rating period on appeal, the Veteran's cervical spine disability has been evaluated as 20 percent disabling.  

Schedular ratings for disabilities of the cervical spine (neck) are assigned under the diagnostic criteria of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243, under 38 C.F.R. § 4.71a.  The schedular criteria are as follows:   

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  

The highest rating, 100 percent rating, is assigned for unfavorable ankylosis of entire spine.   

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

Furthermore, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

Disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  General Rating Formula, Note (6).  

Intervertebral disc syndrome (IVDS), under DC 5243, is to be evaluated either under the General Rating Formula (above), or, alternatively, under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.

The schedular criteria for incapacitating episodes are as follows: 

A 10 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.   

A 20 percent rating is assigned intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.   

A 40 percent rating is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.   

A 60 percent rating contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.   

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Incapacitating Episodes Formula, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Incapacitating Episodes Formula, Note (2). 

In the present case, after a careful review of the pertinent evidence of record, the Board finds that an increased rating is not warranted for the cervical spine disability.

First, there is no indication of forward flexion of the cervical spine to 15 degrees or less.  In this regard, the Veteran underwent a VA examination in March 2008, during which he complained of constant neck ache.  Nonetheless, range of motion testing during the VA examination demonstrated flexion to 45 degrees without pain or tenderness.  During two subsequent VA examinations, which were performed in May 2009 and October 2010, respectively, the Veteran reiterated his complaints involving pain, but range of motion testing again demonstrated cervical spine flexion to 45 degrees.  Although the Veteran informed each examiner that he experienced flare-ups of pain, the range of motion testing during all examinations showed no additional limited motion upon repetitive use.  Thus, even when considering functional limitation due to the DeLuca factors, the evidence does not demonstrate a disability picture approximated by flexion of the cervical spine to 15 degrees or  less.  

Second, the evidence fails to demonstrate favorable ankylosis of the entire cervical spine.  Indeed, the March 2008 and May 2009 VA examinations revealed cervical spine lordosis/hyperextension, which is consistent with a 20 percent evaluation.  See 38 C.F.R. § 4.71a.  The cervical spine, by comparison, is not shown to be fixed in flexion, extension, or a neutral position.  Thus, ankylosis is not shown.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

Finally, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  To the contrary, the Veteran affirmatively denied incapacitating episodes at his May 2009 VA examination and April 2009 DRO hearing.  He submitted a statement in July 2011 indicating that he had been qualified for an electric scooter, but there is no indication of bed rest prescribed by a physician.  

For these reasons, an initial evaluation higher than 20 percent is not assignable for the Veteran's cervical spine disability. 

A separate, compensable evaluation is also not assignable on the basis of objective neurologic abnormalities.  In so finding, the Board acknowledges that during the March 2008 VA examination, the Veteran complained of aching pain radiating to the base of the neck and trapezius.  However, objective neurologic testing at that time revealed no neurologic deficit in either upper extremity.  At his subsequent VA examinations in May 2009 and October 2010, the Veteran did not describe any neurologic complaints, such as radiating pain.  In fact, in October 2010, the VA examiner specifically noted that the pain was localized to the neck.  All objective testing at both examinations showed no neurologic deficit.  Without evidence of an objective neurologic abnormality related to the cervical spine disability, a separate, compensable evaluation is not warranted on this basis.  See 38 C.F.R. § 4.71a.  

In light of the foregoing, an evaluation higher than 20 percent is not warranted for the cervical spine DDD and DJD.  Staged ratings are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

B.  Increased Evaluation for the Lumbar Spine

The Veteran's lumbar spine disability has been evaluated as 40 disabling throughout the entire appeal period.  

Disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  

A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria are listed herein above.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  

In reviewing the evidence in the present case, the Board finds that a 50 percent evaluation is assignable.  

Specifically, the evidence beginning in June 2007 shows that the Veteran's thoracolumbar spine disability is productive of unfavorable ankylosis of the entire thoracolumbar spine.  In a June 26, 2007 statement, a private (non-VA) physician wrote that the Veteran had low back pain, inability to bend, impaired mobility, with forward position stance, and used a walker.  The March 2008, May 2009, and October 2010 VA examinations confirm that the Veteran's ankylosis involves fixed flexion of the thoracolumbar spine.  

The Board recognizes that the March 2008 VA examination relates the Veteran's ankylosis in part to Parkinsonism.  Similarly, the May 2009 VA examiner commented that clinical evaluation showed forward flexed posture associated with a wide stance gait, "typical of Parkinsons."  Nonetheless, the Veteran himself has credibly asserted that he has no history of Parkinson's disease.  (A December 2010 VA nursing note indicates that he had "a good memory for events and history.")  Also important, the March 2008 VA examiner opined that the diffuse spondylosis of the low back "might cause a flexed posture also."    Thus, the Board finds that the evidence does not sufficiently separate the effects of the service-connected lumbar spine disability from a nonservice-connected disorder, such as Parkinson's disease.  Consequently, the Veteran's unfavorable ankylosis must be attributed to the service-connected lumbar spine disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

For these reasons, a 50 percent evaluation is warranted since June 26, 2007, the date the increase in disability is factually ascertainable.  See 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5242.  

An evaluation higher than 50 percent is not assignable, however, for the following reasons. 

First, the evidence demonstrates complaints of ongoing pain, including during flare-ups.  Nonetheless, the disability picture is not manifested by unfavorable ankylosis of the entire spine, as required for the next higher, 100 percent, evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran submitted a statement in July 2011 indicating that he had been qualified for an electric scooter, but, as discussed in detail above, the cervical spine disability does not involve unfavorable ankylosis.  

Furthermore, there is no indication of incapacitating episodes having a total duration of at least six weeks during the past twelve months, which would warrant a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Throughout the appeal period, including at his VA examinations and the April 2008 DRO hearing, the Veteran affirmatively denied undergoing bed rest prescribed by a physician.  

For these reasons, an initial evaluation higher than 50 percent is not assignable for the Veteran's lumbar spine disability. 

A separate, compensable evaluation is also not assignable on the basis of objective neurologic abnormalities.  At the March 2008 VA examination, the Veteran complained of constant, dull low back pain radiating to the left lower extremity to the calf level.  Similarly, a May 2009 letter from a private chiropractor notes complaints of low back pain radiating into both lower extremities, originating on the left side.  However, the chiropractor did not diagnose a neurologic disorder.  Furthermore, the Veteran did not report neurologic complaints during either the May 2009 or October 2010 VA examinations.  More importantly, objective neurologic testing at each examination demonstrated normal motor and sensory function.  Finally, there is no indication of associated neurologic complaints involving the bladder or bowel.  Without evidence of an objective neurological abnormality related to the thoracolumbar spine disability, a separate, compensable evaluation is not warranted.  See 38 C.F.R. § 4.71a.  

For these reasons, there is no support for assignment of an evaluation in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit- of-the-doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine and cervical spine disabilities at issue.  Nonetheless, the medical evidence, as discussed in detail above, establishes that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Although the evidence, such as the October 2010 VA examination, indicates that the Veteran requires a walker or wheelchair to ambulate, this same evidence also shows that he lived alone, drove himself, and exercised at a fitness center three times per week.  Thus, the Veteran's symptoms do not present exceptional or unusual disability picture.  Consequently, the rating schedule is adequate to evaluate the disability, and referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

B.  TDIU

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of a informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Here, the Board received the Veteran's TDIU claim in July 2007.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran is service-connected for thoracolumbar traumatic arthritis, rated as 20 percent disabling since August 1963, and 40 percent disabling since March 2007.  The Board above assigned a 50 percent rating effective from June 26, 2007.   The Veteran is also service-connected for cervical spine DJD and DDD associated with thoracolumbar traumatic arthritis, rated as 20 percent disabling since July 2007; tonsillectomy, rated as noncompensable since January 1959; and anal fistula, rated as noncompensable since January 1959.

The Board notes that the (1) thoracolumbar traumatic arthritis and (2) DJD and DDD of the cervical spine associated with (i.e., secondary to) thoracolumbar traumatic arthritis, result from a common etiology.  Thus, they are considered one disability.  See 38 C.F.R. § 4.16(a)(2).  Consequently, the combined disability rating is 60 percent beginning from June 2007, which satisfies the numerical schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25.

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed or has difficulty finding employment does not demonstrate that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A high rating itself establishes that his disabilities make it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.

In the present case, the Board finds that by extending the benefit of the doubt to the Veteran that a TDIU rating is warranted, for the following reasons.  

First, the Veteran credibly testified at his April 2009 DRO hearing that he had education only up to the eighth grade.  Further, he credibly wrote in July 2007 that he last worked in 1979 as a mail carrier, but lost the job (retired) due to his back disability and had not worked since.  Consistent with the Veteran's July 2007 statement, the evidentiary record includes a pay statement from the Veteran's last employer confirming that he retired on disability.  

Moreover, the medical evidence of record is at least in a state of relative equipoise in showing that the present service-connected disability picture prevents the Veteran from securing or following a substantially gainful occupation.  In particular, his treating physician wrote in a June 2007 statement that the Veteran had low back pain, inability to bend, impaired mobility, with forward position stance, and he had used a walker for three years.  The physician also endorsed that the Veteran was housebound, but he clarified that the Veteran went to church up to four times per week, shopped for groceries, and went to doctor appointments.  The physician then listed the major diagnosis as low back pain with secondary diagnoses of coronary artery disease (CAD); osteoarthritis C5-6; and weakness.  

In an April 2009 statement, the same private physician wrote that the Veteran's disability had dramatically worsened over the last 12 months, and he could no longer stand upright except with support.  

VA examinations in March 2008 and May 2009 reflect symptomatology consistent with the private physician's June 2007 and April 2009 statements.  

The Veteran underwent a third VA examination in October 2010 to directly address the issue on appeal.  After reporting results of a clinical evaluation, the VA examiner noted that the Veteran had been retired since 1979 due to back problems.  The VA examiner then indicated that the Veteran's arthritis of the thoracolumbar spine and arthritis of the cervical spine had no effects on the Veteran's usual occupation.  The Board recognizes that these statements appear to conflict.  This tends to reduce the probative value of the VA examiner's opinion overall.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See Nieves-Rodriguez, 22 Vet. App. at 304.  Nonetheless, the VA examination retains some limited probative weight.  Importantly in this regard, an overall reading of the examination report shows that this apparent conflict is simply the result of poor draftsmanship.  Specifically, when reconciling the VA examiner's earlier statement indicating that the Veteran was retired due to disability with the later statement indicating that there was no effect on his usual occupation, the Board finds that the most favorable reading of the VA examiner's opinion is that because the Veteran was retired, he had no usual occupation upon which his disabilities could impact.  Thus, the Board finds that the October 2010 VA examination tends to support, rather than weigh against, the claim for a TDIU.  

Most recently, the Veteran submitted a statement in July 2011 indicating that he had been qualified for an electric scooter.  

In summary, the Board finds that the evidence is at least in equipoise in showing that the Veteran is incapable of obtaining or retaining substantially gainful employment due to the combined incapacitating effects of his service-connected disabilities. Accordingly, an award of a TDIU is warranted.

		







(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 20 percent for degenerative joint disease and degenerative disc disease of the cervical spine is denied.

A 50 percent rating, but not higher for thoracolumbar traumatic arthritis is granted beginning July 26, 2007, subject to the regulations governing the payment of VA monetary benefits.

A total rating based on individual unemployability by reason of service-connected disability is granted beginning July 26, 2007, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


